Citation Nr: 1503733	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 1981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to service-connection for tinnitus.

3.  Entitlement to service-connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active duty service from August 1981 to April 1990 as was discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board also notes that the Veteran's claim on appeal was initially characterized as entitlement to service connection for major depressive disorder.  The Veteran also has a diagnosis of PTSD.  As such, the Board finds that the Veteran's claim for service connection for major depressive disorder should be construed more broadly as a claim for service connection for an acquired psychiatric disorder.  The issue has been rephrased accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the claims for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder.  
The Veteran has claimed bilateral hearing loss beginning during active duty service, or shortly after discharge.  The Veteran's military occupational specialty (MOS) was 13B, cannon crewman, and he operated the 155 mm howitzer.  The Veteran claimed exposure to artillery, rifle, and grenade fire.  The Veteran's service treatment records are silent as to complaints and treatment related to hearing loss and an audiological exam conducted October 10, 1989, within 6 months of discharge, indicated normal hearing.  

The Veteran underwent VA audiological consultations in January 2008 and December 2009.  The 2008 examiner stated the Veteran's pure tone thresholds were normal bilaterally; however, the audiograms associated with the 2008 hearing test are not associated with the claims file.  The December 2009 audiological consultation notes also do not contain audiograms.  Also, the 2009 consult relies on the incomplete 2008 consult for comparison in determining the Veteran had borderline normal hearing.  Additionally, the Veteran's speech recognition was reported as in "excess of 90 percent bilaterally".  A specific value should have been assigned in order to properly apply VA regulations concerning hearing loss.  Tinnitus was noted by both examiners, but not further discussed by either.  Complete audiological records, including audiograms, from the January 2008 and December 2009 hearing consultations should be obtained so the Veteran's claim may be properly adjudicated.  

The Veteran was afforded a VA compensation and pension (C&P) examination in April 2010 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner considered the audiograms unreliable due to poor effort by the Veteran and did not record them.  However, in addition to the examiner's own observation, the examiner relied on the incomplete 2008 and 2009 audiological consults in making that determination.  (See VA addendum dated April 27, 2010).  Additionally, the 2010 VA examiner failed to address the Veteran's claimed tinnitus.  The April 2010 VA examination was incomplete and is insufficient for VA rating purposes.  

As the Veteran has demonstrated noise exposure during military service, and tinnitus is intertwined with the Veteran's bilateral hearing loss claim, tinnitus will be addressed with bilateral hearing loss in the action paragraph below.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin, at 175.  For the reasons described above, the Veteran's claim of entitlement to service-connection for bilateral hearing loss must be remanded for medical records and a new VA examination.  

In addition to bilateral hearing loss and tinnitus, the Veteran contends that service connection for an acquired psychiatric disorder is warranted because he has suffered from depression since a military sexual assault that occurred during active duty service when he was 19 years old.  The Veteran asserts that his in-service assault can be corroborated by his subsequent poor performance and alcohol problems.  The Veteran was given a mental evaluation prior to discharge from service.  That exam indicated his behavior was normal, he was alert and oriented, and demonstrated unremarkable mood, clear thinking process, normal thought, and good memory.  The examiner concluded the Veteran was mentally responsible and competent to participate in the discharge proceedings.  

In the January 2014 hearing the Veteran testified that, although he told no one in his chain-of-command about the assault, he did tell his twin brother.  After the hearing the Veteran's twin brother submitted a lay statement dated February 2014 concerning the assault.  A psychologist, Dr. J. G. of Hopkinsville Outpatient Clinic, submitted a letter stating the Veteran has been diagnosed with PTSD relating to his childhood and time in the Army.  Treatment records from this provider have not yet been associated with the claims file.  

The Veteran's service personnel records have not been requested.  That request will be addressed in the action paragraph below.  His DD-214 shows a discharge under honorable conditions for a pattern of misconduct.  The Veteran stated he was discharged for writing bad checks which stemmed from his depression and alcohol problems.  

Since separation from active duty, the Veteran has had numerous interactions with the criminal justice system.  The Veteran has been hospitalized several times for drug and alcohol inpatient treatment.  The Veteran has also been seen at the VA medical center for mental health treatment. Treatment records associated with the claims file date back to 2009.  The Veteran has been diagnosed with a variety of acquired psychiatric disabilities including PTSD, depression, mood disorder, major depressive disorder, polysubstance abuse dependence, alcohol dependence, and alcohol or substance induced mood disorder.  In September 2009, the Veteran stated to a treatment provider that one of his fellow service members revealed his sexual orientation to the Veteran and then hung himself two weeks later.  The Veteran testified to this event at his January 2014 Board hearing.

In light of the Veteran's complaints of an in-service sexual assault, his mental health treatment and diagnoses of acquired psychiatric disorders since service, and the identified outstanding service personnel records, the Veteran's service personnel records should obtained, as well as any outstanding treatment records from the VA medical center, medical records from Hopkinsville Outpatient Clinic, or medical records otherwise identified by the Veteran.  The Veteran shall be provided notice that complies with 38 C.F.R. § 3.305(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA audiological treatment records, to include copies of the results of the VA audiograms performed in January 2008 and December 2009.  

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination in order to determine the nature and severity of his claimed bilateral hearing loss and the nature and etiology of his tinnitus.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies, to include appropriate audiometric testing, should be completed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner shall determine whether the Veteran suffers from tinnitus and/or hearing loss as defined by VA regulations.  If tinnitus and/or hearing loss is diagnosed, the examiner shall provide an opine: 

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed hearing loss and/or tinnitus was incurred during or as a result of active duty service, to include the claimed in-service noise exposure. 

A rationale for all medical opinions shall be provided. If reliable audiological results cannot be obtained, the examiner shall provide a detailed explanation in the report of examination. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  In regard to the service connection claim for a psychiatric disability, the Veteran should be afforded proper notice as to the types of information he may submit in order to substantiate his claim for an acquired psychiatric disorder based on an in-service personal assault under 38 C.F.R. § 3.304(f)(5).  

4.  Contact the National Personnel Records Center, or any other appropriate service department office, and obtain the Veteran's service personnel records and associate them with the claims file.

5.  Copies of all outstanding treatment records, to include VA treatment records, and any other records identified by the Veteran, including records described by Dr. J. G., should be obtained and added to the claims file.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.

6.  After the above development in paragraphs 3 - 4 above are completed, undertake any additional development deemed necessary, including an appropriate VA psychiatric examination and/or opinion.  

7.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




